DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 05/26/2022 claims, is as follows: Claims 1, 24, and 33 have been amended; Claims 2-3, 7, 9, 14-17, and 28-30 have been canceled; Claims 13, 18-20, and 31 have been withdrawn; and Claims 1, 4-6, 8, 10-12, 21-27, and 31-33 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8, 10-12, 24-27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Schjerven (US 20100058936, previously cited) in view of Bharara (US 4739154, newly cited)
Regarding claim 1, Schjerven discloses a conveyor oven (oven 20) for cooking food product (pizza 32R) (para. 0018; fig.1), the conveyor oven (oven 20) comprising: 
a heated tunnel (tunnel or cavity 24) within and defined at least partially by a housing (body 25 of the oven 20) and having an entrance (inlet 27) and an exit (outlet 29) (para. 0018); 
a conveyor (conveyor 22) to move the food product through the heated tunnel (tunnel or cavity 24) (para. 0018; fig. 1); and 
a canopy (fig. 4) comprising a cover (upper cover plate 90; fig. 5a. It is noted that cover is essentially the vertical plate of the cover plate 90) configured to be removably coupled to the housing (oven body 25) adjacent the entrance of the heated tunnel (para. 0030, lines 1-5), wherein the cover (upper cover plate 90) includes a plurality of apertures each configured to receive a releasable fastener (fasteners 91) to removably couple the cover to the housing (oven body 25) (para. 0030, lines 1-5; fig. 4) (as evident in fig. 4, there are at least two apertures disposed on the left and right hand sides of the cover plate 90 to couple the cover plate 90 to the oven body 25), a top (thickness of adjustment plate 93; annotated fig. 4) coupled to and extending from the cover (cover plate 90) and a skirt (vertical plate of adjustment member 93) extending from at least one side of the top away from the cover (cover plate 90), 
wherein when the cover (cover plate 90) is coupled to the housing (oven body 25) adjacent the entrance of the heated tunnel (tunnel or cavity 24) (fig. 1), the cover (cover plate 90) extends upwardly from the top (annotated fig. 4) and the skirt (adjustment member 93) extends downwardly from the top (annotated fig. 4), wherein the cover (cover plate 90) and the top (annotated fig. 4) are each configured such that the top (annotated fig. 4) is positioned outside the housing to protrude from the outer surface of the cover and extends away from the heated tunnel (tunnel or cavity 24) (it is noted the top which is the thickness of plate 93 is located outside the cooking cavity), and wherein the top (annotated fig. 4) is spaced above the conveyor (conveyor 22) such that the top (annotated fig. 4), the skirt (adjustment member 93), and the conveyor (conveyor 22) define a partially enclosed space through which food product carried by the conveyor passes between the top (annotated fig. 4) and the skirt (adjustment member 93) (para. 0030) (it is noted that the partially enclosed space is the heated space directly under the top and the member 93, however small the space may be, through which food passes).


[AltContent: textbox (Top which is the thickness of 93)][AltContent: arrow]
    PNG
    media_image1.png
    480
    618
    media_image1.png
    Greyscale


Schjerven does not disclose a cooking length of the conveyor oven is increased. 
However, Bharara discloses a conveyor oven (oven) comprises a preheat chamber 28, wherein a cooking length of a conveyor oven is increased (pre-baking) (col. 5, lines 21-24). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top of Schjerven (thickness of plate 93) i.e. lengthen the thickness of plate 93 such that the space enclosed by the top is made possible for pre-heating as taught by Bharara.  

Regarding claim 4, Schjerven discloses the conveyor oven (oven 20), wherein a plurality of vertically-spaced apertures (apertures 95) are provided in the canopy (fig. 4) for coupling the canopy to the housing (oven body 25) at different heights above the conveyor (conveyor 22) (para. 0030; fig. 4 “vary the overall height”).  

Regarding claim 5, Schjerven discloses the conveyor oven (oven 20), wherein the canopy (fig. 4) and housing (oven body 25) are configured such that the canopy (fig. 4) can be coupled to the housing at different heights above the conveyor (conveyor 22) (para. 0030; fig. 4 “vary the overall height”).  

Regarding claim 6, Schjerven discloses the conveyor oven (oven 20), wherein the skirt (adjustment member 93) and canopy (cover plate 90) are configured such that a vertical position of the skirt (adjustment member 93) relative to the conveyor (conveyor 22) can be adjusted without moving the canopy (cover plates 90) (para. 0030; fig. 4) (it is noted that the vertical position of the cover plate 90 is adjusted by an adjustment member 93 that is coupled to at least one cover plate 90 to vary the overall height of the cover plates 90).

Regarding claim 8, Schjerven discloses the conveyor oven (oven 20), wherein the top (annotated fig. 4 of claim 1) and skirt of the canopy (adjustment member 93) are formed from one piece of material (metal) (para. 0030; fig. 1). 

Regarding claim 10, Schjerven discloses the conveyor oven (oven 20), wherein the canopy (cover plate 90) is formed from one piece of material (metal) (para. 0029; fig. 4).

 Regarding claim 11, Schjerven discloses the conveyor oven (oven 20), wherein the top of the canopy (cover plate 90) is flat (fig. 4).  

Regarding claim 12, Schjerven discloses the conveyor oven (oven 20), wherein the skirt (adjustment member 93) is a first skirt (member) extending downwardly toward the conveyor (conveyor 22) from a first side of the top and further comprising a second skirt (member) extending downwardly toward the conveyor from a second opposite side of the top (annotated fig. 4). 

Regarding claim 24, Schjerven discloses the conveyor oven (oven 20), wherein the cover (upper cover plate 90) configured to be removably coupled to the conveyor oven (oven body 25) adjacent the entrance of the heated tunnel (inlet 27) (para. 0030, lines 1-5), wherein the cover (upper cover plate 90) includes apertures each configured to receive a releasable fastener (fasteners 91) to removably couple the cover to the oven (para. 0030, lines 1-5; fig. 4) (as evident in fig. 4, there are at least two apertures disposed on the left and right hand sides of the cover plate 90 to couple the cover plate 90 to the oven body 25), and 






wherein the skirt (adjustment member 93) is a first skirt (member) extending downwardly toward the conveyor (conveyor 22) from a first side of the top and further including a second skirt (member) extending downwardly toward the conveyor from a second opposite side of the top (annotated fig. 4), wherein when the canopy (fig. 4) is coupled to the housing (oven body 25), the top (annotated fig. 4 of claim 1), the first skirt (member of adjustment member 93), the second skirt (member of adjustment member 93), and the conveyor (conveyor 22) define a partially enclosed space through which food product carried by the conveyor passes (it is noted that the partially enclosed space is the heated space directly under the top and the member 93, however small the space may be, through which food passes).


    PNG
    media_image2.png
    473
    614
    media_image2.png
    Greyscale


Regarding claim 25, Schjerven discloses the conveyor oven (oven 20), wherein the canopy (fig. 4) is formed from one piece of material (metal) (para. 0029).
Regarding claim 26, Schjerven discloses the conveyor oven (oven 20), wherein the top is positioned perpendicular to the cover (upper cover plate 90) (fig. 4). 

Regarding claim 27, Schjerven discloses the conveyor oven (oven 20), wherein the canopy (fig. 4) is configured such that a vertical position relative to the conveyor (conveyor 22) of the first and second skirts (adjustment member 93) can be adjusted (para. 0030, lines 1-5). 

Regarding claim 33, Schjerven discloses a conveyor oven (oven 20) for cooking food product (food items), the conveyor oven comprising: 
a heated tunnel (tunnel or cavity 24) within and defined at least partially by a housing (body 25 of the oven 20) and having an entrance (inlet 27) and an exit (outlet 29) (para. 0018), wherein the heated tunnel defines a primary cooking chamber (para. 0024, lines 1-3); 
a conveyor (conveyor 22) to move the food product through the heated tunnel (tunnel or cavity 24) (para. 0018; fig. 1); 
a canopy (fig. 4) coupled to the housing (oven body 25) at the entrance of the heated tunnel (para. 0030, lines 1-5), the canopy comprising a cover (upper cover plate 90; fig. 5a.) configured to be removably coupled to the housing adjacent the entrance of the heated tunnel (para. 0030, lines 1-5; fig. 4), a top (thickness of member 93; annotated fig. 4) positioned outside the housing such that it is coupled to and extends away from the outer surface of the cover (cover plate 90) and the heated tunnel, and a skirt (adjustment member 93) extending from the top (looking at fig. 4, the member 93 extends from one side of the top toward the conveyor 22), 
wherein when the cover (cover plate 90) is coupled to the housing (oven body 25) adjacent the entrance of the heated tunnel (tunnel or cavity 24) (fig. 1), the cover (cover plate 90) extends upwardly from the top (annotated fig. 4) and the skirt (adjustment member 93) extends downwardly from the top (annotated fig. 4) and wherein the cover (cover plate 90) and the top (annotated fig. 4) are each configured such that the top (annotated fig. 4) extends away from the heated tunnel (tunnel or cavity 24) and is spaced above the conveyor (conveyor 22) such that the top (annotated fig. 4), the skirt (adjustment member 93), and the conveyor (conveyor 22) define a secondary cooking chamber (heated space) that forms a partially enclosed space through which food product (food items) carried by the conveyor passes between the top (annotated fig. 4) and the skirt (adjustment member 93) (it is noted that the secondary cooking chamber is defined as the heated space directly underneath the top and member 93, through which food items passes).

[AltContent: textbox (Top which is the thickness of 93)][AltContent: arrow]
    PNG
    media_image1.png
    480
    618
    media_image1.png
    Greyscale

Schjerven does not disclose the secondary cooking chamber increases a cooking length of the conveyor oven. 
However, Bharara discloses a conveyor oven (oven), wherein a secondary cooking chamber (pre-baking) increases a cooking length of the conveyor oven  (col. 5, lines 21-24). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top of Schjerven (thickness of plate 93) i.e. lengthen the thickness of plate 93 such that the space enclosed by the top is made possible for pre-heating as taught by Bharara.
  
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Schjerven and  Bharara, in view of Beck (US 3513293, previously cited)
Regarding Claim 21, the modification of Schjerven and Bharara discloses substantially all the features as set forth above, except the skirt comprises separate portions coupled together and that are movable relative to one another. 
However, Beck discloses a skirt (adjustable plate 32) comprises separate portions (individual plates 32) coupled together and that are movable relative to the one another (col. 3, lines 14-22; fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skirt of Schjerven such that the skirt comprises separate portions coupled together and that are movable relative to one another as taught by Beck. Advantageously, the height of the skirt can be varied by adjusting separate portions relative to one another such that the size of the entrance to the cavity can be further varied. 

Regarding claim 22, the modification of Schjerven, Bharara, and Beck discloses the conveyor oven (oven 20 of Schjerven), wherein the separate portions of the skirt (individual plates 32 of Beck) can be moved relative to one another to adjust a length of the skirt (adjustment plate 32 of Schjerven) (col. 3, lines 14-22; fig. 1 of Beck). 

Regarding claim 23, the modification of Schjerven, Bharara, and Beck discloses the conveyor oven (oven 20 of Schjerven), wherein the separate portions of the skirt (individual plates 32 of Beck) can be moved relative to one another to adjust a vertical position of the skirt relative to the conveyor  (col. 3, lines 14-22; fig. 1 of Beck).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Schjerven and Bharara, in view of Huang (US 20050132899, previously cited)
Regarding Claim 32, the modification of Schjerven and Bharara discloses substantially all the features as set forth above. Schjerven discloses the canopy (fig. 4) is coupled to the housing (oven body 25) above the conveyor (para. 0030, lines 1-2).
The modification Schjerven and Bharara does not disclose a plurality of vertically-spaced apertures are provided in the housing of the oven for coupling the canopy to the housing at different heights above the conveyor.
However, Huang discloses a plurality of vertically-spaced apertures (notches 72, 74, and 76) are provided in a canopy (baffle 60) for coupling the canopy (baffle 60) to the housing (frame member 62 of conveyor oven 20) at different heights above the conveyor (para. 0029; fig. 4).

    PNG
    media_image3.png
    325
    381
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the canopy of Schjerven to include the plurality of vertically-spaced apertures to couple the canopy to the housing at different heights above the conveyor as taught by Huang. Doing so would allow a user to manually adjust the vertical position of the canopy with respect to the canopy. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the housing of the oven to include the plurality of vertically-spaced apertures and canopy to include a pair of mating pegs for coupling the canopy to the housing at different heights above the conveyor, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In other words, modification results in the plurality of vertically-spaced apertures provided in the housing to engage with the pair of mating pegs 66 provided in the canopy, such that canopy is raised or lowered to desired vertical position (para. 0029 of Huang). 

Response to Amendment
With respect to 112b rejection: since amendment made to claim 24, therefore the previous claim rejection is withdrawn. 

Response to Arguments
Applicant’s arguments filed on 05/26/2022 have been considered but they are considered moot because of new ground of rejections necessitated by the amendments. 
In the present Office Action, a top of  Schjerven is mapped to a thickness of plate 93 which is located outside of the cooking cavity.  
Bharara discloses a preheat chamber 28 made of metal formed at the inlet of the cooking cavity. 
One of ordinary skill in the art would modify the top of Schjerven i.e. increase the length of the top to enclose the space for pre-heating purpose. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ward (US 6341601), “Shield for Use With An Oven For Redirecting a Thermal Exhaust Flow”
Ward (US 20020134371) “Oven Mounted Hood Assembly For  Evacuating Heat And Airborne Particulates”
Dougherty (US 20080216812) “COMPACT CONVEYOR OVEN”
Neitzel (US 5673681) “Ventilation System For Single Or Stacked Conveyor Oven Has Make-up Air System Which Delivers Make-up Air Beneath Each Conveyor Opening Where It Is Directed Upward Through An Air Curtain Nozzle To Produce An Air Stream That Directs Cooking Gases Upward And Into Exhaust Channels”
Bruno (US 5277105) “Low Profile Stackable Conveyor Oven”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761